Citation Nr: 1531070	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-10 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability other than onychomycosis, to include pes planus.  

2.  Entitlement to an initial rating in excess of 10 percent for left shoulder impingement syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June to 2000 to May 2007 and from May 2010 to August 2011.  

These matters were previously before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the VA RO in Roanoke, Virginia.  The case was remanded by the Board in September 2012.   

As the  left shoulder impingement syndrome claim involves disagreement with the initial rating assigned following the award of service connection for this disability, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet.  App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

Despite a February 2013 rating decision granted service connection for onychomycosis of both feet, and while it was indicated therein that his adjudication represented a full resolution of the claim for service connection for a bilateral foot disability, the Veteran's representative in his April 2015 brief emphasized that the adjudication of the matter of entitlement to service connection for disability of the feet other than onychomycosis is still desired.   

T the Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) s files.  Aside from an April 2015 brief submitted by the Veteran's representative, a copy of which has been physically added to the paper claims file, the documents in the electronic  files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision addressing the matter of a higher initial rating for left shoulder impingement syndrome is set forth below.  The matter of entitlement to service connection for a bilateral foot disability, other than onychomycosis, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  As the Veteran is right handed, the rating criteria for the minor extremity are for application.  

3.  Since the May 27, 2007 effective date of the award of service connection of ((excluding  the Veteran's second period of active duty from May 26, 2010, to August 8, 2011), service connected residuals of left shoulder impingement syndrome have involved pain and restricted motion; however, no compensable limitation of motion has been shown, and there is no evidence of ankylosis; recurrent dislocation; malunion, fibrous union, nonunion, or loss of the head of the humerus; or impairment of the clavicle or scapula.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for residuals of left shoulder impingement syndrome are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes (DCs) 5201, 5204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 3,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

The appeal regarding the rating assigned for the disability at issue is based on the Veteran's disagreement with the initial rating assigned pursuant to the original grant of service connection for this disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the U.S. Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, service connection was granted for left shoulder impingement syndrome, and an initial noncompensable rating (later increased to 10 percent from the effective date of the award of service connection) was assigned for this disability by the aforementioned October 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for the service connected left shoulder disability for consideration herein, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).	

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records and reports from VA examinations conducted in July 2007, July 2011, and October 2012.  The Board finds the examination reports to be adequate to evaluate the service-connected disability at issue as they reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing the claim on appeal has been met.  Also of record and considered in connection with the claim are various written statements provided by the Veteran and his representative, on his behalf, and neither have identified any additional, outstanding records that have not been requested or obtained.  The Board finds that no additional SAOJ  action on the claim adjudicated herein, prior to appellate consideration, is required. 

Pursuant to the September 2012 remand, official service department verification regarding the Veteran's two periods of active duty was received by way of DD Forms 214, and the October 2012 VA examination of the left shoulder was in significant accord, as feasibly possible, with September 2012 remand instructions.  Therefore, on this record, the Board finds that there has been substantial compliance with the Board's prior remand directives, and that no further RO action in this regard with respect to the claim adjudicated below is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In summary, the duties imposed by the VCAA have been considered and satisfied with respect to the claim herein decided.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence with respect to the claim adjudicated bellow.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim adjudicated below.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal with respect to the claim herein decided.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson,  12 Vet. App. at  126..  See also ; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is as for degenerative arthritis.  DC 5010.  Disability due to tenosynovitis is also rated as for degenerative arthritis.  DC 5024.  

Limitation of motion of the arm is evaluated under Diagnostic Code 5201.  Ratings assigned pursuant to this code may differ depending on whether the extremity at issue is considered the major (dominant) extremity or the minor (non-dominant) extremity. As the Veteran in the case at hand is right-handed (documented by the October 2012 VA examination reports), his service connected left shoulder condition affects his minor extremity, and will be evaluated accordingly.

Under DC 5201, limitation of motion of the minor extremity at the shoulder level warrants a 20 percent rating.  Limitation of motion midway between the side and shoulder level warrants a 20 percent rating for the minor extremity.   Where motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minority extremity.  38 C.F.R. § 4.71a, DC 5201. 

For reference, standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees. See 38 C.F.R. § 4.71, Plate I.

The service connected shoulder disability is rated under DCs 5201-5024.  Such hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code-in this case, limitation of shoulder motion under DC 5024-to identify the basis for the rating.  See 38 C.F.R. § 4.27.

Medical evidence pertinent to the period under consideration-since the May 27, 2007 effective date of service connection, , excluding the Veteran's second period of active duty from May 26, 2010, to August 8, 2011-includes reports from a July 2007 VA examination that showed a full range of left shoulder of motion, to include after repetitive motion.  There were signs of impingement in the left shoulder but the examination of the shoulder was otherwise normal with no evidence of palpable tenderness, guarding of movement, fracture, deformity, edema or effusion, heat or redness, subluxation, locking pain, or ankylosis.  

On July 2011 VA examination, the Veteran reported the following left shoulder symptoms:  weakness, stiffness, swelling, lack of endurance, fatigability, tenderness, and pain.  He reported that the symptom did not include heat, redness, giving way, locking, deformity, drainage, effusion, subluxation or dislocation.  The Veteran described flare-ups of pain to a level of 8 out of 10 as often as five times per day that last for 4 weeks during which time he experienced functional impairment to include locking and limitation of motion, described as the inability to move his shoulder up and down.  He indicated he was not at that time receiving any treatment for his left shoulder disability and that he did not have any "overall functional impairment" due to this disability.  

The physical examination of the left shoulder in July 2011 revealed tenderness and no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation, or ankylosis.  Range of motion testing showed full motion, to include after repetitive motion, and left shoulder functioning was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the left shoulder conducted in conjunction with this examination were negative.  

While the September 2012 remand requested an assessment of the severity of disability during flare-ups by the examiner, this directive is not operative as, during the  October 2012 VA examination of the left shoulder, the Veteran reported left shoulder pain that was constant with no flare-ups.  The Veteran said the left shoulder was painful on the day of the examination and noted that he took Tramadol and Naproxen.  The Veteran reported that he felt pain if he started to move the shoulder upwards past the horizontal position.  On examination, flexion of the left shoulder was measured to 160 degrees and abduction was measured to 105 degrees, with pain on the extremes of motion.  Repetitive motion revealed no additional loss of motion and there was no pain on palpation, guarding, loss of muscle strength, ankylosis, mechanical symptoms such as clicking or catching, subluxation, or impairment of the clavicle or scapula.  The Hawkins' impingement test was positive on the left.  The examiner stated that the service-connected left shoulder disability impacted work to the point the Veteran should avoid reaching overhead and heavy lifting.  

From the evidence set forth above, as motion, at worst, in the Veteran's left shoulder is well beyond that required for even a minimum rating of 20 percent for the minor extremity under DC 5201 (motion limited to the shoulder level), the Board finds that no higher schedular rating is assignable based on limitation of motion, even with consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45, to include with repeated use or during flare-ups.  See Mitchell, 25 Vet. App. 32; Johnson, 9 Vet. App. 7; DeLuca, 8 Vet. App. at 204-7.  In this regard, no additional loss of motion was demonstrated with repetitive motion during the VA examinations discussed above, and the 10 percent rating contemplates painful, albeit noncompensable, motion, which is consistent with 38 C.F.R. § 4.59 (See 38 C.F.R. § 4.71a , DCs 5003, 5024), as well as the  provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell.  

Moreover, no other potentially applicable diagnostic code provides a basis for assignment of any higher schedular rating.  The evidence in this case does not reflect the type of left shoulder impairment (ankylosis, recurrent dislocation, malunion, fibrous union, nonunion, or loss of the head of the humerus, or impairment of the clavicle or scapula) that would make it appropriate for VA to assign a disability rating pursuant to a different diagnostic code for disabilities of the shoulder and arm.  See 38 C.F.R. § 4.71a DCs 5200 to 5203.  The service-connected let shoulder disability is also not shown to involve any other factor(s) to warrant evaluation of the disability under any other provision(s) of VA's rating schedule.  Thus, the continued assignment of a 10 percent schedular rating during the time period for consideration is appropriate.

In analyzing this claim, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left shoulder disability has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disability at issue with the established criteria found in the rating schedule.  The Board finds that the disability at issue is fully addressed by the rating criteria under which this disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disability at issue and there are no additional symptoms of this disability.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service connected shoulder disability at issue, and this disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. In this case, however, the Veteran's left shoulder disability is appropriately rated as a single disability.  As this matter does not involve evaluation of multiple service-connected disabilities, the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board acknowledges that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is considered a component  of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.    However at no pertinent point has the Veteran asserted, or the record indicated, that he has actually or effectively been rendered unemployable solely due to the left shoulder disability under consideration.  As a Rice TDIU claim has not reasonably been raised in conjunction with the current claim for higher rating, such need not be addressed herein.  

In summary, the Board finds that there is no basis for staged rating of the left shoulder disability, pursuant to Fenderson, and that the f an initial disability rating in excess of 10 percent for left shoulder impingement, and that the claim for a higher initial rating must be denied.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  See also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001);Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

ORDER

An initial rating in excess of 10 percent for left shoulder impingement syndrome is denied.  


REMAND

As noted in the Introduction above, the Board finds that further AOJ action with respect to the matter of entitlement to service connection for a bilateral foot disability, other than onychomycosis, is warranted.  

As the Veteran maintains a desire for adjudication of the matter of entitlement to service connection for additional bilateral foot disability, the initial adjudication of this matter of service connection for a bilateral foot disability, other than onychomycosis, must be completed by the AOJ in order to ensure due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  To the extent this claim is denied by the AOJ, a supplemental statement of the case (SSOC) must then completed with respect to this claim.  38 C.F.R. § 19.38 (2014).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent VA records.

The AOJ should also give the Veteran  opportunity to provide additional information and/or evidence pertinent to the matter being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the matter remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter of entitlement to service connection for a bilateral foot disability, other than onychomycosis, in light of all pertinent evidence (to include that added to the record as a result of the development requested above) and legal authority.  

5.  If the  benefit sought  on appeal  remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes  clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the matter that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


